Citation Nr: 1115106	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a spine disorder.

2.  Entitlement to service connection for a spine disorder.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to frostbite injuries to the feet and hands.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to frostbite injuries to the feet and hands.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to frostbite injuries to the feet and hands.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to frostbite injuries to the feet and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1950 to December 1953. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which found that no new and material evidence had been received to reopen a previously denied claim for service connection for arthritis, lumbar spine, and denied service connection for peripheral neuropathy in the upper and lower extremities.  

As support for his claim, the Veteran and a friend provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in December 2010.  The transcript of the hearing has been associated with the claims file and has been reviewed.  

The Board notes that, in December 2010, the Veteran submitted a claim for whether new and material evidence has been received to reopen a claim for service connection for frostbite.  The issue being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues regarding service connection are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for arthritis of the upper and lower back.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the October 2005 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the October 2005 decision to reopen a previously denied claim for service connection for a spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the May 2009 VCAA notice letter is compliant with the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  In any event, in light of the Board's favorable action with regard to the Veteran's application to reopen his previously denied claim, any notice deficiencies would not be harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Further, the May 2009 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the May 2009 VCAA notice letter prior to the July 2009 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's December 1953 separation examination report and relevant VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of his claim.  He also was provided an opportunity to provide testimony before the undersigned Veterans Law Judge.  

However, the RO has indicated that the Veteran's service treatment records (STRs) cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

In this regard, in a June 2009 memorandum, the VA indicated that all procedures to obtain missing STRs had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a June 2009 letter to the Veteran, VA indicated that the Veteran's STRs were destroyed in the July 1973 fire, and requested that he submit any STRs in his possession.  Thus, there is no basis for any further pursuit of STRs.  

Furthermore, the Board notes that, during the December 2010 Travel Board hearing, the Veteran indicated that he sought treatment for his back disorder with private physicians immediately following discharge from service in December 1953.  However, he also testified that he has attempted to obtain these private treatment records, and was informed that they had been destroyed.  Thus, there is no basis for any further pursuit of these private treatment records.

Thus, given that the RO has obtained available military and medical records, and that further attempts to obtain his STRs and private treatment records dated from 1953 would be futile, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

In an October 2005 rating decision, the RO denied service connection for arthritis of the upper and lower back.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for service connection was received in March 2009.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In its October 2005 rating decision, the RO denied service connection for arthritis of the upper and lower back because there was no evidence of a diagnosis of a chronic back disability during service or within one year after service.  In a July 2009 rating decision, the RO found that no new and material evidence had been received showing a chronic disability of the back either diagnosed in service or related to military service. 

Upon reviewing the evidence received since the October 2005 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, an April 2009 statement from D. M. Davis, D.C., of Bennett Chiropractic Clinic, provided an opinion that the Veteran's current ailments were related to his military service and the physical stresses to his body caused by his military service.  See statement from D. M. Davis, D.C., dated in April 2009.
  
Thus, presuming the credibility of this evidence, this nexus statement presents evidence that the Veteran currently may have a back disorder that began during military service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for a spine disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has been received, the previously denied claim for a spine disorder is reopened.  To this extent the appeal is granted.   


REMAND

Before addressing the merits of the issues concerning service connection, the Board finds that additional development of the evidence is required.

Initially, with regard to the issue of service connection for a spine disorder, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between any spine disorder, including arthritis, and the Veteran's active military service.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran testified during the aforementioned December 2010 Travel Board hearing that he was involved in a motor vehicle accident when the vehicle in which he was a passenger slid off the edge of a mountain.  He fell forward and hit his head and cut his head.  He sought treatment for back pain several times following the accident.  As previously discussed, as a lay person, the Veteran is competent to report any incidents and symptoms he experienced during service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Furthermore, the Veteran's December 1953 examination report also documents "[s]ome right lumbar pain persists now, not incapacitating."  This notation supports the Veteran's assertions of back symptomatology and treatment for his back during service.

Post-service, the Veteran also testified that he sought treatment for back symptomatology shortly after his discharge from service.  As a lay person, he also is competent to report any treatment he received.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Additionally, a September 1976 private treatment record noted complaints of low back pain for a number of years that was worsening.  A January 1985 private treatment record indicated diagnoses of intermittent lumbosacral strain and arthritis of the lumbar spine.  A March 2001 X-ray of the thoracic spine also showed spondylosis deformans in the mid- to lower thoracic regions of the spine.

As for a nexus, the April 2009 statement from D. M. Davis, D.C., indicates that the Veteran's current ailments are due to the physical stresses placed on his body during his period of service.

Thus, given that the Veteran competently reported treatment for back pain during active service and that his separation examination report noted some persistent right lumbar pain, and given evidence of current diagnoses of a spine disorder, a VA examination and nexus opinion are needed to determine whether any current spine disorder is related in any way to the Veteran's military service.  

With regard to the issues of service connection for peripheral neuropathy in the upper extremities and lower extremities, a remand is necessary for consideration of new evidence associated with the claims file.  Specifically, a review of the claims file reveals that a VA examination and an addendum to the VA examination were provided in February 2011 with regard to the Veteran's claims for service connection for frostbite and for peripheral neuropathy as secondary to frostbite injuries to the feet and hands.  However, there is no supplemental statement of the case of record to reflect that the RO considered this medical evidence in its adjudication of the claim for service connection for peripheral neuropathy of the upper and lower extremities.  See 38 C.F.R. § 19.31 (2010).  It failed to readjudicate the issues concerning peripheral neuropathy of the upper and lower extremities following the February 2011 VA examination.  Therefore, a remand is necessary to correct this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of any spine disorder, including arthritis, and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a spine disorder, including arthritis, and if so, whether any existing spine disorder, including arthritis, is at least as likely as not (50 percent or more probable) incurred in, or aggravated by, his military service.  In making this determination, the examiner is asked to consider the Veteran's December 1953 separation examination report, which noted some persistent right lumbar pain.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

2.  Readjudicate the Veteran's service-connection claims, including any additional evidence obtained by the AOJ on remand.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


